DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-24 were previously pending and subject to a non-final action, hereinafter “the Non-Final,” dated January 14, 2021. In the response submitted on March 30, 2021, claims 1, 13, and 21-24 were amended; claim 20 was cancelled; and claim 25 was added. Therefore, claims 1-19 and 21-25 are currently pending and subject to the following final action.
Response to Arguments
The following responses are directed to Applicant’s Response, hereinafter “the Response,” filed on March 30, 2021.
Applicant’s arguments on page 9 of the Response, concerning the previous objection to claims 1-12 and 24 have been fully considered and found persuasive in view of amended claims.   
Applicant’s arguments on pages 9 thru 16  of the Response, concerning the previous rejection of claims 1 thru 24 under 35 U.S.C. § 101 have been fully considered but are not found persuasive.
The following statements have been taken from pages 11 and 12 of the Response regarding Step 2A—Prong II. “The system of claim 1 improves the functioning of computing systems used to select an optimal carrier for delivery. The present system and method provides efficiencies in the ability to consider multiple factors simultaneously when allocating an order to a node amongst a plurality of nodes within an enterprise supply chain, which would not be possible in a reasonable, time-efficient manner without the aid of a software tool. The claimed software tool provides for more efficient processing of different combinations of nodes and initial shipping options at each node within the supply chain to select one or more nodes to allocate the order to based on the combination that fulfills the order most time and cost efficiently. The system may also determine it is most time and cost efficient to allocate the order to two or more nodes (e.g., node 1 will supply items A and B, and node 2 will supply item C), and proceed with selecting optimal carriers at each of the two or more nodes. Further, the reevaluation of carrier options at a time after the order is prepared for shipment at a node, without intervention from a user, further improves the process for selecting an optimal carrier. These benefits are elaborated upon in the specification at paragraphs 28-31, 43, and 81. For at least these reasons, it is respectfully submitted that the abstract ideas of claim 1 are integrated into a practical application.”
Regarding Step 2A—Prong II, Examiner respectfully disagrees with Applicant’s argument—“[t]he system of claim 1 improves the functioning of computing systems used to select an optimal carrier for delivery.” Examiner respectfully submits the claimed invention is analogous to “mere automation of manual processes, such as using a generic computer to process an application for financing a purchase” and “a commonplace business method being applied on a general purpose computer,” i.e., the claimed invention does not sufficiently show an improvement to computer functionality or to any other technology or technical field. See MPEP §§ 2106.05(a)(I) and 2106.05(a)(II). Wherein, the additional elements, i.e., (i) “a delivery optimization system, (ii) “a computing device,” (iii) “a carrier data store stored on a computing device,” (iv) “an online ordering system operating on the computing device configured to access the carrier data store and further configured to receive/process from computing devices,” (v) “a delivery mode optimizer operating on the computing device,” (vi) “an order allocator operating on the computing device,” (vii) “a ship label and manifest generator,” and (viii) “a customer computer device,” are all recited at a high-level of generality such that they do not transform the exception into a patent eligible application. For example, the Specification discloses (i) as being “usable to select an optimal carrier and service for transporting items” and comprises (ii) thru (viii) (PG Pub Specification, ¶¶ [0005] and [0052]). The Specification further discloses (ii) “includes at least one central processing unit ("CPU") 402, a system memory 408, and a system bus 422 that couples the system memory 408 to the CPU 402. The system memory 408 includes a random access memory ("RAM") 410 and a read-only memory ("ROM") 412. A basic input/output system that contains the basic routines that help to transfer information between elements within the computing device 400, such as during startup, is stored in the ROM 412. The computing system 400 further includes a mass storage device 414. The mass storage device 414 is able to store software instructions and data.” (PG Pub Specification, ¶ [0070]). The Specification further discloses (iii) as a location where carrier information is received and stored. (PG Pub Specification, ¶ [0052]). The Specification further discloses (iv) as operating to receive and process orders from customer’s computing devices including items, quantity, requested delivery speed, and delivery address. (PG Pub Specification, ¶¶ [0021] and [0077]). The Specification further discloses (v) as including a cost calculator, a time calculator and a carrier evaluation/reevaluation module to select initial and final optimal (vi) as selecting one or more nodes to fulfill the order based on the initial optimal shipping mode, item availability, node(s) success rate, and the shipping schedules at the nodes. (PG Pub Specification, ¶¶ [0029] thru [0032] and [0081]). Wherein, the Specification discloses additional elements (iii) thru (vi) as being implemented by the computing device (i). (PG Pub Specification, ¶ [0069]). The Specification further discloses (vii) as generating and sending both physical and electronic shipping labels and manifest to one or more nodes. (PG Pub Specification, ¶¶ [0047], [0088] and [0089]). The Specification further discloses (viii) as being analogous to the computing device of (i) above. (PG Pub Specification, ¶ [0069]). 
Accordingly, the additional elements merely serve to provide a general technological environment to carry out generic computer functions to provide “more efficient” processes within the supply chain industry, which merely amounts to instructions to “apply it” and amounts to no more than “generally linking” the use of the judicial exception to a particular technological environment. Consequently, there is no indication that the combination of elements improves the functioning of a computer or improves any other technology. 
The following statements have been taken from pages 12 and 13 of the Response regarding Step 2B. “Courts have found that "adding unconventional steps that confine the claim to a particular useful application," qualifies as "significantly more" when recited in a claim with a judicial exception. MPEP 2106.05.I.A. As discussed above with respect to Step 2A, Prong Two, claim 1 improves the functioning of computing systems used to select a carrier for delivery. These improvements are made through unconventional steps, for example, simultaneously evaluating the data at each node (e.g., item availability, success rates, shipping schedules) and initial optimal shipping modes at each node to determine which combination of node and initial optimal shipping modes fulfills the order most time and cost efficiently. As is discussed in further detail below with respect to the rejections under 35 U.S.C. § 103, it is not common for delivery optimization systems to allocate an order to a node based on a multi-factor analysis and a concurrent determination of which combination of node and optimal shipping modes is most efficient.”
Regarding Step 2B, although Examiner acknowledges that courts have found “adding unconventional steps that confine the claim to a particular useful application” qualifies as significantly more, Examiner respectfully disagrees with Applicant’s arguments above that “simultaneously evaluating data…and initial optimal shipping modes at each node to determine which combination of node and initial optimal shipping modes fulfills the order most time and cost efficiently” provides an example of unconventional step based on the additional elements being recited at a high-level of generality such that they merely amount to instructions to “apply it” and amounts to no more than “generally linking” the use of the judicial exception to a particular technological environment. Moreover, Examiner acknowledges Applicant’s argument that “it is not common for delivery optimization systems to allocate an order to a node based on a multi-factor analysis and a concurrent determination of which combination of node and optimal shipping modes is most efficient.” However, it appears Applicant’s argument is directed to well-understood, routine, and convention (WURC) activity. Applicant should note well-understood, routine, and conventional (WURC) activity overlaps with other Step 2B considerations, particularly the improvement consideration. See MPEP 2106.05(d). “[b]ecause they are separate and distinct requirements from eligibility, patentability of the claimed invention under 35 U.S.C. 102 and 103 with respect to the prior art is neither required for, nor a guarantee of, patent eligibility under 35 U.S.C. 101.” See MPEP 2106.05(I). 
Accordingly, as stated above in Step 2A—Prong II, there is no indication that the additional elements, i.e., (i) thru (viii) improves the functioning of a computer or improves any other technology. Their collective functions, i.e., receiving, storing, and evaluating data and determining operations to be performed, merely provide conventional computer implementation. Accordingly, the improvement consideration, i.e., an overlap of the WURC activity consideration, provides indication that the additional elements when viewed as an ordered combination and as a whole, are not directed to significantly more than the exception itself. Therefore, as will be further discussed below in the detailed § 101 rejection, independent claim 1 is ineligible subject matter under 35 U.S.C. § 101. Moreover, the limitations of independent claims 13 and 23 are analogous to claim 1. Consequently, independent claims 13 and 23 are ineligible subject matter under 35 U.S.C. § 101, as will be further discussed below in the detailed § 101 rejection. Consequently, Applicant’s arguments are not found persuasive.
 the claimed invention provides an example of unconventional steps. “a non-conventional and non-generic arrangement of various computer components.”  
Applicant’s arguments on Pages 16 thru 22 of the Response, concerning the previous rejection of claims 1-24 under 35 U.S.C. § 103 and have been fully considered and have been found persuasive in view of the amended claims.
The following statements have been taken from page 16 and 17 of the Response regarding the previous § 103 rejection of independent claim 1, “The combination of Barahona, Susser, McCall, and Stecke do not teach or suggest each and every element of independent claim 1 as amended. Claim 1 recites, among other features: an order allocator operating on the computing device configured to access data at each node within the supply chain, wherein the data comprises item availability, success rates, and shipping schedules; wherein the order allocated is further configured to simultaneously evaluate the16 data at each node and the initial optimal shipping modes at each node and allocate the order to a node from among the plurality of nodes within the supply chain based on a determination of which combination of node and initial optimal shipping modes fulfills the order most time and cost efficiently. Thus, the system as claimed in claim 1 has the benefit of simultaneously considering multiple factors (e.g., initial shipping mode options, item availability, node success rates, shipping schedules) and determining the most efficient combination of mode and initial optimal shipping modes to allocate the order to a node to optimize delivery. 
While the prior art teaches some aspects and features of independent claim 1, the Examiner emphasizes the unique combination of features as a whole and hereby asserts that the totality of the evidence fails to set forth, either explicitly or implicitly, an appropriate rationale for combining or otherwise modifying the available prior art to arrive at the claimed invention. The combination of features as claimed would not have been obvious to one of ordinary skill in the art because any combination of the evidence to reach the 
The closest prior art made of record for claim 1 is previously cited U.S. Patent Application Publication No. 2016/0148155 to Barahona et al., hereinafter Barahona. Barahona discloses optimizing multi-modal routes during freight booking by optimizing the transit time and costs. (Barahona, Abstract). Wherein, Barahona teaches aspects of a carrier data store, a delivery mode optimizer, and an order allocator. (Barahona, Figure 1: Carrier Database 120; and ¶¶ [0051] thru [0057] and [0078]). 
The next closest prior art made of record for claim 1 is previously cited U.S. Patent Application Publication No. 2019/0147522 to Susser. Susser discloses systems and method for fulfillment of grocery orders within a network comprising a plurality of fulfillment servers and databases. (Susser, Abstract). Wherein, Susser teaches aspects of an online ordering system that receives and processes orders from client devices. (Susser, Figure 1: Client Device 102 and Purchase Order Server 104; Figure 2: Fulfillment Manager 208; Figure 7A: New Recipe Interface 700 and Recipe Section 714; and ¶¶ [0034], [0035], and [0047]). 
The next closest prior art made of record for claim 1 is previously cited U.S. Patent Application Publication No. 2011/0071954 to McCall et al., hereinafter McCall. McCall discloses a package shipping system and method that utilizes historical analytical data to generate business rules for shipping of packages to users. (McCall, Abstract). Wherein, McCall teaches aspects of a generating a shipping label and manifest for packages using a shipping system. (McCall, Figure 1: Shipment Label Generations 110 and Shipping Label Printer 190; and ¶¶ [0021], [0024], [0029], [0032], and [0035]). 
The next closest prior art made of record for claim 1 is previously cited Non-Patent Literature (NPL) to Stecke et al., hereinafter Stecke. Stecke teaches a make-to-order and commit-to-delivery system that processes orders and updates the shipping mode. (Stecke, Page 2). Wherein, Stecke teaches aspects of updating the initial mode of shipping if the order is either completed early or delayed to help reduce costs and still deliver orders on time. (Stecke, Page 3: ¶¶ [2] and [4]). 
The next closest prior art made of record for claim 1 is newly cited U.S. Patent Application Publication No. 2014/0207700 to Boss et al., hereinafter Boss. Boss teaches aspects of evaluating criteria of shipping options and recalculating shipping options to determine if a change to the shipping mode is required. (Boss, Abstract). Wherein, Boss teaches receiving a request to reevaluate carrier options and executing the request to determine a final optimal shipping mode. (Boss, Figure 2: Steps 110 thru 120).  
The next closest prior art made of record for claim 1 is newly cited U.S. Patent No. 10,789,566 to Masterman. Masterman discloses a system to upgrade the fulfillment options to a user when the user subscribes to a shipping-based shipping program. (Masterman, Abstract). Wherein, Masterman teaches retroactively upgrading a shipping mode selected by a user when the system determines an order is eligible for upgrade. (Figure 1: “B. Determine Upgrade Eligibility for Order, C. Offer Retroactive Upgrade, and D. Execute Retroactive Upgrade on Acceptance of Offer, Enroll Customer”). 
Yet, Barahona, Susser, McCall, Stecke, Boss, Masterman, or in combination with one another, or in combination with previously cited art, do not teach or suggest independent claim 1. For example, the prior art fails to teach the following executed by the current claimed invention: wherein the order allocated is further configured to simultaneously evaluate the16 data at each node and the initial optimal shipping modes at each node and allocate the order to a node from among the plurality of nodes within the supply chain based on a determination of which combination of node and initial optimal shipping modes fulfills the order most time and cost efficiently. Therefore, Applicant’s arguments are persuasive in view of amended independent claim 1. 
Regarding the 35 U.S.C. § 103 rejection of independent claims 13 and 23, Applicant has further amended independent claims 13 and 23 to include the following analogous limitation of independent claim 1: evaluating the16 data at each node within the enterprise supply chain, wherein the data comprises item availability, success rates, and shipping schedules; in response to receiving the order, evaluating carrier options by node for each of the nodes within the enterprise supply chain capable of fulfilling the order;…allocating the order to one or more nodes consistent with the initial optimal shipping mode based on determination of which combination of one or more nodes and initial shipping modes fulfills th order most time and cost efficiently. Accordingly, for the same reasons as presented for independent claim 1 above, Applicant’s arguments regarding independent claims 13 and 23 are found persuasive in view of the amended claims. 
Regarding the 35 U.S.C. § 103 rejection of dependent claims 2-12, 14-19, 21, 22, and 24, Applicant’s arguments are found persuasive based on the claims being dependent upon amended independent claims 1, 13, and 23. 


Claim Objections
Claims 1 and 8 are objected to because of the following informalities. 
Regarding claim 1, 
the claim in line 11, recites “from a customer computer device” should read from a customer computing device; and
the claim in line 20, recites “wherein the order allocated is further configured” should read wherein the order allocator is further configured.
Regarding claim 8, the claim in line 2 reads “on a customer computing device” should read on the customer computing device. 
Appropriate action required.
Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-19 and 21-25 of the claimed invention are rejected under 35 U.S.C. § 101, because the claims are directed to an abstract idea without significantly more. Consequently, the claimed invention is directed to non-statutory subject matter. See 35 U.S.C. § 101 Analysis below.
35 U.S.C. § 101 Analysis:
Claims are eligible for patent protection under § 101 if they are in one of the four statutory categories and not directed to a judicial exception to patentability. Alice Corp. v. CLS Bank Int’l, 573 U.S. ___(2014).

Step 1 – Statutory Categories: 
Regarding Step 1 analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the four following statutory categories: (1) Process, (2) Machine, (3) Manufacture, or (4) Composition of Matter.

Claims 1 thru 12 are directed to a system, i.e., a machine, and claims 13 thru 19 and 21 thru 25 are directed to a method, i.e., a process. Accordingly, claims 1-19 and 21-25 are directed to one of the four statutory categories and have been evaluated under Step 2, see below. 
Step 2 – Judicial Exceptions:
Step 2A – Prong I: (Abstract Idea, Law of Nature, or Natural Phenomenon):
Regarding Step 2A – Prong I analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the following judicial exceptions: (1) Abstract Idea, (2) Law of Nature, or (3) Natural Phenomenon. In which, an abstract idea includes the following groupings: (a) mathematical concepts, (b) certain methods of organizing human activities, and/or (c) mental processes.  

Regarding independent claim 1, the claim, under its broadest reasonable interpretation, recites an abstract idea of optimizing delivery of items between a node and a customer, i.e., online ordering system for receiving an order, evaluating carrier options capable of fulfilling the order, and reevaluating an initial shipping mode before an item ships. Wherein, the processes to perform the abstract idea are methods of organizing human activity. The following limitations recite a method of organizing human activity:
receive and store carrier information comprising carrier rates, carrier zones, carrier time in transit tables, carrier calendars, and origin/destination pair alignments for each node within an enterprise supply chain comprising a plurality of nodes;
access carrier data…and…receive and process orders from customer…; 
in response to receiving an order from a customer…, evaluate carrier options by node for each of one or more nodes within the enterprise supply chain capable of fulfilling the order; 
based on shipping cost and shipping time at the time the order is received, generate a plurality of possible initial optimal shipping modes for each of the one or more nodes;
access data at each node within the supply chain, wherein the data comprises item availability, success rates, and shipping schedules;
simultaneously evaluate the data at each node and the initial optimal shipping modes at each node and allocate the order to a node from among the plurality of nodes within the supply chain based on a determination of which combination of node and initial optimal shipping modes fulfills the order most time and cost efficiently;
after the order is prepared for shipment at the node to which the order is allocated, receive from the node a confirmation of order preparation including a request to reevaluate carrier options;
in response to the request to reevaluate carrier options, reevaluate carrier options available at the node allocated to the order based on shipping cost and shipping time after the order is prepared for shipment; 
based on the reevaluation of carrier options, assign a final optimal shipping mode to the order that fulfills the order within a predetermined time and at minimized cost; and
…generate a ship label consistent with the final optimal shipping mode; send the ship label to the node to which the order is allocated;  generate a manifest consistent with the items in the order; and send the manifest to the a carrier consistent with the final optimal shipping mode.
The preceding term(s)/phrase(s) have been taken directly from the claims. Wherein, the limitations located above in (a) thru (j) are methods encompassing fundamental economic practices and commercial interactions in the commerce/e-commerce industry. For example, an order being placed by a customer, a merchant selecting an “initial optimal shipping mode” “based on shipping cost and shipping time,” and the merchant updating the “optimal delivery mode” based on “differences between the expected and actual order preparation time, delivery schedules....” (PG Pub Specification, ¶¶ [0004] and [0005]). Moreover, the claimed limitations recite transactional/commercial relationships between customers, merchants, and carriers. For example, a customer placing an online order with a merchant, and “after the order is prepared for shipment” a carrier is selected to fulfill the order “within a predetermined time and at a minimized cost.” (PG Pub Specification, ¶ [0005]). Consequently, the limitations herein, under their broadest reasonable interpretation, constitute a method of organizing human activity. Wherein, if a claim limitation, under its broadest reasonable interpretation, 
Moreover, aside from the general technological environment (addressed below), the limitations in (c), (d), (f), (h), and (i) above cover purely mental processes, e.g., observation, evaluation, judgment, opinion. For example, a supply chain manager evaluating carrier(s) and node(s), e.g., retail locations/warehouses, capable of meeting the requirements (evaluation/judgment) and selecting the carrier(s) and the node(s) (judgment/opinion) based on shipping cost and shipping time. See MPEP § 2016.04(a)(2)(III). Accordingly, claim 1, as a whole and combination thereof, recites an abstract idea and has been evaluated in Step 2A – Prong II, see below.
Regarding independent claim 13, the claim recites analogous limitations to those previously analyzed for independent claim 1 in Step 2A—Prong I above. Accordingly, for the same reasons as presented in Step 2A—Prong I for claim 1, claim 13, as a whole and combination thereof, recites an abstract idea and has been evaluated in Step 2A—Prong II, see below. 
Regarding independent claim 23, the claim recites analogous limitations to those previously analyzed for independent claim 1 in Step 2A—Prong I above. Accordingly, for the same reasons as presented in Step 2A—Prong I for claim 1, claim 23, as a whole and combination thereof, recites an abstract idea and has been evaluated in Step 2A—Prong II, see below. 

Step 2A – Prong II: (Practical Application of the Judicial Exception)
Regarding Step 2A – Prong II analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite additional elements that integrate the judicial exception into a 

Regarding independent claim 1, the judicial exception is not integrated into a practical application, because the additional elements, i.e., (i) “a delivery optimization system, (ii) “a computing device,” (iii) “a carrier data store stored on a computing device,” (iv) “an online ordering system operating on the computing device configured to access the carrier data store and further configured to receive/process from computing devices,” (v) “a delivery mode optimizer operating on the computing device,” (vi) “an order allocator operating on the computing device,” (vii) “a ship label and manifest generator,” and (viii) “a customer computer device,” do not transform the exception into a patent eligible application. Wherein, the additional elements, under their broadest reasonable interpretation in light of the specification, are all recited at a high level of generality. For example, the Specification discloses (i) as being “usable to select an optimal carrier and service for transporting items” and comprises (ii) thru (viii) (PG Pub Specification, ¶¶ [0005] and [0052]). The Specification further discloses (ii) “includes at least one central processing unit ("CPU") 402, a system memory 408, and a system bus 422 that couples the system memory 408 to the CPU 402. The system memory 408 includes a random access memory ("RAM") 410 and a read-only memory ("ROM") 412. A basic input/output system that contains the basic routines that help to transfer information between elements within the computing device 400, such as during startup, is stored in the ROM 412. The computing system 400 further includes a mass storage device 414. The mass storage device 414 is able to store software instructions and data.” (PG Pub Specification, ¶ [0070]). The Specification further discloses (iii) as a location where carrier information is received and stored. (PG Pub Specification, ¶ [0052]). The Specification further discloses (iv) as operating to receive and process orders from customer’s computing devices including items, quantity, requested delivery speed, and delivery address. (PG Pub Specification, ¶¶ [0021] and [0077]). The Specification further discloses (v) as including a cost calculator, a time calculator and a carrier evaluation/reevaluation module to select initial and final optimal shipping modes. (PG Pub Specification, ¶¶ [0060], [0079], and [0087]). The Specification further discloses (vi) as selecting one or more nodes to fulfill the order based on the initial optimal shipping mode, item availability, node(s) success rate, and the shipping schedules at the nodes. (PG Pub Specification, ¶¶ [0029] thru [0032] and [0081]). Wherein, the Specification discloses additional elements (iii) thru (vi) as being implemented by the computing device (i). (PG Pub Specification, ¶ [0069]). The Specification further discloses (vii) as generating and sending both physical and electronic shipping labels and manifest to one or more nodes. (PG Pub Specification, ¶¶ [0047], [0088] and [0089]). The Specification further discloses (viii) as being analogous to the computing device of (i) above. (PG Pub Specification, ¶ [0069]). 
Consequently, although the additional elements (i) thru (viii)  contain and execute instructions to perform the abstract idea, they merely serve to provide a general technological environment, e.g., computers and the Internet, to carry out the generic computer functions, e.g., receiving, storing, and evaluating data and determining "apply it." See MPEP § 2106.05(f).
Furthermore, the claim only manipulates abstract data elements into another form. It does not set forth improvements to another technological field or the functioning of the computer itself and instead uses computer elements as tools to improve the functioning of the abstract idea identified above. Wherein, the additional elements, under their broadest reasonable interpretation in light of the specification, are all recited at a high-level of generality. Such that, when viewed as a whole/ordered combination, additional elements (i) thru (viii) amount to no more than “generally linking” the use of the judicial exception to a particular technological environment, that is, implementation via computers and the Internet. See MPEP 2106.05(h). There is no indication that the combination of the elements improves the functioning of a computer or improves any other technology.
Wherein, the following non-limiting and non-exclusive limitations that are not enough include: 
adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions; and/or
“generally linking” the use of the judicial exception to a particular technological environment or field of use. See MPEP §§ 2106.05(f) and (h). 
claim 1 is directed to an abstract idea and has been evaluated in Step 2B, see below.
Regarding independent claim 13, the claim recites the same additional elements to those previously analyzed in Step 2A—Prong II for claim 1. Accordingly, for the same reasons as presented in Step 2A—Prong II for claim 1, claim 13 is directed to an abstract idea and has been evaluated in Step 2B, see below.
Regarding independent claim 23, although the claim contains analogous limitations and recites the same additional elements to those disclosed in independent claim 1, the claim includes an additional element (ix) “a customer user interface.” Wherein, the additional element, under its broadest reasonable interpretation in light of the specification, is recited at a high level of generality. For example, the Specification discloses (ix) as such without further elaboration. (PG Pub Specification, ¶¶ [0020] and [0096]). 
Although the additional element contains instructions to perform the abstract idea, it merely serves to provide a general technological environment, e.g., computing devices, to carry out the generic computer function, i.e., displaying data. Accordingly, for the same reasons in the Step 2A—Prong II analysis of independent claim 1, the additional element fails to integrate the abstract idea into a practical application because it uses the same general technological environment and instructions to implement the abstract idea. Consequently, claim 23 is directed to an abstract idea and has been evaluated in Step 2B, see below.


Step 2B: (“Significantly More”)
Regarding Step 2B analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite to additional elements that amount to “significantly more” than the recited judicial exception. 

Regarding independent claim 1, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As disclosed in Step 2A—Prong II, the additional elements, i.e., (i) thru (viii), to perform the emphasized functions in Step 2A—Prong I, amount to no more than mere instructions to apply the exception using generic computers and generic computer components and field of use. Wherein, mere instructions to apply an exception using a generic computers and/or generic computer components and field of use cannot provide an inventive step. Moreover, there is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. Accordingly, the additional elements, when viewed as an ordered combination and as a whole, are not directed to significantly more than the exception itself. Therefore, independent claim 1 is ineligible subject matter under 35 U.S.C. § 101.
Regarding independent claim 13, as stated in Step 2A—Prong II, the claim does not disclose any additional elements other than those previously analyzed in  Step 2B for claim independent claim 1. Accordingly, for the same reasons as provided in Step 2B for claim independent claim 1, independent claim 13 is ineligible subject matter under 35 U.S.C. § 101.
Regarding claim 23, as disclosed in Step 2A above, the additional element, i.e., (ix),” is recited at a high-level of generality to perform the emphasized functions in Step claim 23 is not eligible subject matter under 35 U.S.C. § 101.

Step 2 – Judicial Exception analysis for dependent claims:
Dependent Claims Step 2A:
Regarding dependent claims 2-12, 14-19, 21-22, and 24-25, the limitations of the dependent claims, merely set forth further refinements of the abstract idea, e.g., “methods of organizing human activities” and “mental processes.” 
Although claims 8 thru 11 further refine the abstract idea of their respective base claim(s), the claims do recite additional elements comprising: 
Claim 8 recites (x) “a customer user interface;” 
Claim 9 recites (xi) “a retailer user interface configured to display on (xii) a retailer computing device;” 
Claim 10 recites (xiii) “a cartonization engine,” and 
Claim 11 recites (xiv) “a pick and pack engine.”
Wherein, the additional elements, i.e., (x) thru (xiv), under their broadest reasonable interpretation in light of the specification, are recited at a high level of generality. For example, the specification discloses (x), (xi) and (xii) as such without further elaboration. (xiii) can generate a user interface to employees to aid in selection of “package size and type for packing orders.” (PG Pub Specification, ¶ [0041]). The specification further recites (xiv) can access information “to determine how orders should be prioritized for pick and pack.” (PG Pub Specification, ¶ [0037]). 
Although the additional element contains instructions to perform the abstract idea, it merely serves to provide a general technological environment, e.g., computing devices, to carry out the generic computer function, i.e., determining operations to be performed. Accordingly, for the same reasons in the Step 2A—Prong II analysis of independent claim 1, the limitations of the dependent claims 8-10, when viewed as a whole/ordered combination, fail to integrate the abstract idea into a practical application because they use the same general technological environment and instructions to implement the abstract idea (i.e., “apply it” and “field of use”).
Moreover, the remaining limitations of claims 8-11 and claims 2-7, 12, 14-19, 21-22, and 24-25 further recite and refine the abstract idea and do not recite any additional elements(s) other than those previously analyzed in their respective base claims. For example:
Claim 2 recites: wherein the time after the order is prepared for shipment corresponds to a time at which the order is ready for shipment from the node to the customer according to one of a plurality of shipping modes available at the node;
Claim 3 recites: wherein the initial optimal shipping mode is different from the final optimal shipping mode
Claim 4 recites: wherein the final optimal shipping mode differs from the initial optimal shipping mode based on at least one of: pick up time, cost of shipping, and transit time;
Claim 5 recites: wherein the delivery mode optimizer applies a plurality of rules based on the carrier information;
Claim 6 recites: wherein the order allocator selects the one or more nodes from among the plurality of nodes based on distance from the destination not exceeding a predetermined threshold and available inventory at the node;
Claim 7 recites: wherein the order is prepared for delivery at the node from inventory at the node, and wherein generating the possible initial shipping modes occurs prior to the order being prepared for delivery;
Claim 8 recites: further comprising…display ordering options…and receive selections of items to place an order;
Claim 9 recites: further comprising…display order status updates…; 
Claim 10 recites: further comprising…recommend package sizes and types for the items in the order and provide information regarding dimensions and weight of the package sizes and types;
Claim 11 recites: further comprising…determine how preparation of order should be prioritized, where the pick and pack engine utilizes information provided by the delivery mode optimizer;
Claim 12 recites: wherein the online ordering system is further configured to process requests from a customer to return one or more items and the delivery mode optimizer determines optimal shipping modes for transporting the one or more items from a customer to a retail node within the enterprise supply chain;
Claim 14 recites: wherein the initial optimal shipping mode is different from the final optimal shipping mode;
Claim 15 recites: wherein the final optimal shipping mode differs from the initial optimal shipping mode based on at least one of: pick up time, cost of shipping, and transit time to customer;
Claim 16 recites: wherein carrier information comprises carrier rates, carrier services, carrier zones, carrier time in transit tables, carrier calendars, and origin destination pair alignments;
Claim 17 recites: wherein the carrier options include crowd-sourced delivery
Claim 18 recites: wherein the carrier options are evaluated by applying a plurality of rules to the carrier information to find lowest cost options that will result in the order being delivered to the customer by a promised date;
Claim 19 recites: wherein the initial optimal shipping mode and final optimal shipping mode comprise a carrier and a service type;
Claim 21 recites: wherein the initial optimal shipping mode differs from the final optimal shipping mode due to a minimum volume of packages being met or being not met
Claim 22 recites: wherein the initial optimal shipping mode differs from the final optimal shipping mode due to a carrier pick-up cut off time being met or being not met;
Claim 24 recites: wherein the final optimal shipping mode differs from the initial optimal shipping mode due to one or more of a change in shipping schedules, a change in order preparation time, and a change in availability of bulk shipping discounts; and 
Claim 25 recites: wherein the order allocator allocates the order to two or more nodes base on a determination that an order cannot be fulfilled within the predetermined time and at a minimized cost form a single node. 
Therefore, the preceding claims, when viewed as a whole and ordered combination, recite and refine the same abstract idea as disclosed in their respective base claims by virtue of dependence. Accordingly, the claims do not change the analysis already presented above in regards to independent claims 1, 13, and 23. Consequently, dependent claims 2-12, 14-19, 21-22, and 24-25 are directed to an abstract idea and have been evaluated in Step 2B, see below.

Dependent Claims Step 2B:
The dependent claims do not include additional element(s) that is/are sufficient to amount to significantly more than the judicial exception. As disclosed in Step 2A above, the additional elements, i.e., (x) thru (xiv), are all recited at a high-level of generality to perform the emphasized functions in Step 2A—Prong I of independent claim 1. dependent claims 2-12, 14-19, 21-22, and 24-25 are not eligible subject matter under 35 U.S.C. § 101.





Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSIE J SHAFER whose telephone number is (469)295-9174.  The examiner can normally be reached on 7:30 am - 4:30 pm CST, Monday thru Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on 571-272-5587.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Jessie James Shafer
Examiner 
Art Unit 3628



/J.J.S./Examiner, Art Unit 3628
/SHANNON S CAMPBELL/Supervisory Patent Examiner, Art Unit 3628